


EXHIBIT 10.36(c)


THIRD AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AGREEMENT
This THIRD AMENDMENT (this “Amendment”), dated as of August 16, 2013, amends the
Second Amended and Restated Loan Agreement, dated as of June 3, 2004 (as amended
to date, the “AESOP I Operating Lease Loan Agreement”), among AESOP LEASING
L.P., a Delaware limited partnership (“AESOP Leasing” or the “Borrower”), PV
HOLDING CORP., a Delaware corporation (“PVHC”), as a Permitted Nominee of the
Borrower, QUARTX FLEET MANAGEMENT, INC., a Delaware corporation (“Quartx”), as a
Permitted Nominee of the Borrower, and AVIS BUDGET RENTAL CAR FUNDING (AESOP)
LLC (formerly known as Cendant Rental Car Funding (AESOP) LLC), a Delaware
limited liability company (“ABRCF” or the “Lender”). Unless otherwise specified
herein, capitalized terms used herein shall have the meanings ascribed to such
terms in (i) the Definitions List attached as Schedule I to the Second Amended
and Restated Base Indenture, dated as of June 3, 2004 (as amended to date, the
“Base Indenture”), between ABRCF, as issuer, and The Bank of New York Mellon
Trust Company, N.A. (as successor in interest to The Bank of New York), as
trustee (the “Trustee”), as such Definitions List may from time to time be
amended in accordance with the terms of the Base Indenture, or (ii) the AESOP I
Operating Lease Loan Agreement, as applicable.
W I T N E S S E T H:
WHEREAS, pursuant to Section 13.1 of the AESOP I Operating Lease Loan Agreement,
the AESOP I Operating Lease Loan Agreement may be amended with an agreement in
writing signed by the Lender, AESOP Leasing, PVHC and Quartx and consented to in
writing by the Trustee;
WHEREAS, pursuant to Section 12.2 of the Base Indenture, the AESOP I Operating
Lease Loan Agreement may be amended with the written consent of ABRCF, the
Trustee, any applicable Enhancement Provider, and the Requisite Investors;
WHEREAS, the parties desire to amend the AESOP I Operating Lease Loan Agreement
to (i) allow for a change in ownership of the Qualified Intermediary and (ii)
subject to certain restrictions, allow the Certificates of Title relating to the
Vehicles to be held at any titling service; and
WHEREAS, ABRCF has requested the Trustee, each applicable Enhancement Provider
and the Requisite Investors to consent, and the Trustee, each applicable
Enhancement Provider and the Requisite Investors have consented, to the
amendment of certain provisions of the AESOP I Operating Lease Loan Agreement as
set forth herein;
NOW, THEREFORE, it is agreed:
1.Section 7.2 of the AESOP I Operating Lease Loan Agreement is hereby amended by
deleting clause (iii) of the second sentence thereof and inserting the following
text in lieu thereof:

1

--------------------------------------------------------------------------------




“(iii) any other titling service, acting as agent for the Administrator, so long
as notice is provided to the Noteholders and the Rating Agency Consent Condition
is satisfied with respect to the possession of the Certificates of Title by such
titling service.”
2.Section 9.19 of the AESOP I Operating Lease Loan Agreement is hereby amended
and restated in its entirety as follows:
“SECTION 9.19    Replacement of Intermediary. If at any time, the ultimate
parent of the Intermediary does not have a short-term indebtedness rating of
“P-1” from Moody’s and at least “A-1” from S&P and a long-term indebtedness
rating of at least “A2” from Moody’s and at least “A” from S&P, AESOP Leasing
shall, within thirty (30) days thereafter, (x) replace the Intermediary with a
Person that is a bankruptcy-remote special purpose entity, all of the equity in
which is owned either (1) by a Person that has a short-term indebtedness rating
of “P-1” from Moody’s and at least “A-1” from S&P and a long-term indebtedness
rating of at least “A2” from Moody’s and at least “A” from S&P or (2) directly
and indirectly (to the extent any such indirect owner has a greater than 10%
indirect ownership interest in the Intermediary) solely by Persons that are
eligible to be debtors under the Bankruptcy Code and satisfy the Rating Agency
Consent Condition with respect to such replacement or (y) satisfy the Rating
Agency Consent Condition with respect to the Intermediary continuing as the
Intermediary under the Master Exchange Agreement.”
3.This Amendment is limited as specified and, except as expressly stated herein,
shall not constitute a modification, acceptance or waiver of any other provision
of the AESOP I Operating Lease Loan Agreement.
4.This Amendment shall become effective as of the date (the “Amendment Effective
Date”) on which each of the following has occurred: (i) each of the parties
hereto shall have executed and delivered this Amendment to the Trustee, (ii) the
Rating Agency Consent Condition shall have been satisfied with respect to this
Amendment and (iii) the Requisite Investors, the Trustee, the Lender and, for
any applicable Series of Notes, each applicable Enhancement Provider, shall have
consented hereto.
5.From and after the Amendment Effective Date, all references to the AESOP I
Operating Lease Loan Agreement shall be deemed to be references to the AESOP I
Operating Lease Loan Agreement as amended hereby.
6.This Amendment may be executed in separate counterparts by the parties hereto,
each of which when so executed and delivered shall be an original but all of
which shall together constitute one and the same instrument.
7.THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.



2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective duly authorized officers as of the date above first
written.


AESOP LEASING L.P.


By: AESOP LEASING CORP.,
its general partner
By: /s/ David Calabria
     Name: David Calabria
     Title: Vice President and Assistant Treasurer




PV HOLDING CORP.


By: /s/ David Calabria
     Name: David Calabria
     Title: Vice President and Assistant Treasurer




QUARTX FLEET MANAGEMENT, INC.
By: /s/ David B. Wyshner
      Name: David B. Wyshner
      Title: Senior Executive Vice President, Chief Financial Officer and
Treasurer


AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC
By:    /s/ David Calabria
Name:    David Calabria
Title: Vice President, Assistant Secretary & Assistant Treasurer    
Acknowledged and consented to:
THE BANK OF NEW YORK TRUST COMPANY, N.A.,
as Trustee
By: /s/ David H. Hill
Name: David H. Hill
Title: Vice President

